Title: To James Madison from William Eaton, 8 December 1815
From: Eaton, William
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Albany
                            8th of Dec 1815
                        
                    
                    I have sent this day to the Post master genl, gov. Tompkins and Taylor, Judge Spencer & genl. Brown, Chancellor Lansing & Col Jenkins, and Genl Swartwouts and Porter, recommendations in my favor, for the Post office here. Please to request a Sight of them as they are highly respectable, with many others nearly Equal to accompany them.
                    
                    I beg you to be assured I have the welfare of the Administration deeply at heart. Verry respectfully Sir your verry Humble Sevt.
                    
                        
                            William Eaton
                        
                    
                